IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANDREW TOUCHSTONE, C/O TERI                 :   No. 509 EAL 2019
TOUCHSTONE,                                 :
                                            :
                   Petitioners              :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (TOUCHSTONE AND                       :
ASSOCIATES, P.C.),                          :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2020, the Petition for Allowance of Appeal is

DENIED.